97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Raymond E. RIDENOUR, Appellant,v.Joe CLASS, Warden, Appellee.
No. 96-1040.
United States Court of Appeals, Eighth Circuit.
Sept. 12, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.

PER CURIAM

1
Raymond E. Ridenour, a South Dakota prisoner, pleaded guilty to forcibly raping a thirteen-year-old girl.  Ridenour was initially sentenced to between seventeen and one-half and twenty years imprisonment, but he successfully sought a writ of habeas corpus in state court based on the sentencing judge's failure to question him concerning the voluntariness of his plea.  On remand, Ridenour was resentenced to fifteen years with credit for time served, and the South Dakota Supreme Court affirmed.  State v. Ridenour, No. 18655 (unpublished per curiam).  Ridenour then filed the instant 28 U.S.C. § 2254 (1994) petition, which the District Court1 denied.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court correctly denied Ridenour's petition.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We also deny Ridenour's motion for appointment of new counsel.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota